Citation Nr: 1121056	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for ear fungus.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right shoulder disability, and if so, whether service connection is warranted.

4. Entitlement to service connection for degenerative disc disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to May 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and whether new and material evidence has been received to reopen a previously denied claim for service connection for ear fungus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in June 2003, the RO denied claims of entitlement to service connection for a right shoulder disorder and a right knee disorder.

2. Evidence added to the record since the prior final denial in June 2003 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the right shoulder and knee claims.

3. Resolving all reasonable doubt in the Veteran's favor, right shoulder degenerative joint disease is causally related to an incident or injury during military service.

4. Resolving all reasonable doubt in the Veteran's favor, right knee degenerative joint disease is causally related to an incident or injury during military service.


CONCLUSIONS OF LAW

1. The June 2003 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2. The June 2003 decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Right shoulder degenerative joint disease was incurred in the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4. Right knee degenerative joint disease was incurred in the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen and grant service connection for right shoulder and right knee degenerative joint disease is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to those claims.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

I. New and Material Evidence

The Veteran contends that he suffered injuries to his right knee and right shoulder during a fall in service.  Thus, he contends that service connection is warranted for disorders of the right shoulder and right knee. 

In a June 2003 rating decision, the RO found that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for right knee and right shoulder disorders.  Evidence of record at that time included the Veteran's statements, service treatment records, private treatment records, and the report of an April 2003 VA orthopedic examination.  The RO determined that the Veteran's service treatment records did not reflect complaint, treatment, or diagnosis for either a right knee or right shoulder disorder.  Additionally, even though there was evidence of degenerative disease of the right knee, there was no clear evidence of a current right shoulder disorder.  Accordingly, the RO denied the Veteran's claims of entitlement to service connection for a right shoulder and right knee disorder.

The Veteran did not timely perfect an appeal of this decision.  He submitted a statement reiterating his disagreement in January 2005 after one year from the date the rating decisions were issued and after the 60 days from the issuance of the statement of the case.  Thus, the June 2003 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in January 2005; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final June 2003 and January 2004 rating decisions, the Veteran has submitted additional personal statements, including testimony at a February 2007 DRO hearing, and VA and private treatment records.  The Board's review of this evidence reflects that new and material evidence has been submitted with regard to the right knee and right shoulder claims. 

At the time of the June 2003 and January 2004 decisions, the Veteran's service treatment records were of record, as well as evidence of a current disorder of the right knee.  Newly submitted VA treatment records reveal a definitive diagnosis of degenerative joint disease of the right shoulder, which addresses the missing element of a current disability with respect to that claim.  Moreover, the Board observes that the Veteran testified at his February 2007 DRO hearing that he had knee swelling shortly after he got home from service, which suggests continuity of symptomatology for that disability.  Lay evidence may not be rejected as not being material solely because the statements are merely observations of symptoms.  See Shade v. Shinseki, 24 Vet. App. 110 (2010), citing Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The Veteran is competent to describe his perceived symptoms, and the Board notes that he did not discuss treatment immediately post-service prior to the June 2003 rating decision.  Further, the Board observes the RO, by denying the existence of any injury in service made a de facto determination that the Veteran was not credible with regard to this claimed in service injury as described to the April 2003 VA examiner.  However, his credibility is now presumed.  

Thus, the Veteran is competent to describe his in-service injury and his post-service symptoms with respect to his right knee and report an injury in service.  For these reasons, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right knee and right shoulder disorders, and these claims are granted.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

As discussed above, the Veteran contends that he injured his right shoulder and right knee when he was struck and fell during a loading operation, being pinned by the loading sling.  Therefore, he contends that service connection is warranted for disorders of the right shoulder and right knee.

Current treatment records reflect diagnoses of right knee and right shoulder degenerative joint disease.  Thus, the Veteran meets the criterion of having a current disability associated with these claims.

However, service treatment records are silent for any complaint, treatment, or diagnosis relevant to the right shoulder and right knee, and there is no reference to the claimed injury or incident.  The Veteran has reported that there was no medical staff on board ship and so he did not seek treatment.  

Nevertheless, the Board determines that the Veteran is competent to describe the incident in which he injured his right shoulder and right knee.  Further, a review of the Veteran's service record show that he served aboard several vessels during his tenure, and that the Veteran's reported incident is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Moreover, the Veteran was examined by a VA examiner in April 2003, and upon review of the claims file, the examiner found the Veteran to be credible in his description of the incident.  The examiner also opined that the Veteran's degenerative joint disease of the right knee and right shoulder are at least as likely as not due to a single injury in service, as opposed to another cause.  The Board notes that in forming this opinion, the examiner reviewed the claims file, including the Veteran's service treatment records, which as noted were negative for reports of the injury.  For these reasons, the Board finds that the April 2003 VA examiner's opinion is competent evidence in support of not only a relationship between the Veteran's degenerative joint disease of the right knee and right shoulder, but also of the injury in service reported by the Veteran.  

Service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As reflected by the above discussion, the Board finds that all three requirements for a service connection claim are met in this case.  Therefore, service connection for right shoulder degenerative joint disease and right knee degenerative joint disease is granted. 
  

ORDER

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection a right knee disorder is granted.

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection a right shoulder disorder is granted.

Service connection for right knee degenerative joint disease is granted.

Service connection for right shoulder degenerative joint disease is granted.


REMAND

The Veteran contends that he injured his back during the same incident that injured his right shoulder and right knee.  However, although the April 2003 VA examiner performed a clinical evaluation of the Veteran's back, he did not proffer an opinion as to the etiology of the diagnosed degenerative joint disease of the lumbar spine.  Therefore, with respect to that claim, the examination was inadequate, and further development is necessary before the claim can be properly adjudicated.  
Additionally, with regard to both the claim to reopen the claim for service connection for an ear fungus disability and the service connection claim for the back, the Board observes that no supplemental statement of the case was issued prior to recertification of the appeal to the Board.  The January 2010 remand stated that once the additional development was achieved, i.e. sending the Veteran corrective VCAA notice and locating his service treatment records, another supplemental statement of the case was to be issued.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall at 271.  Consequently, the Board finds it necessary to remand the claims to obtain compliance with its January 2010 remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination in order to ascertain the etiology of his diagnosed lumbar spine disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran , the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent),  (50 percent probability or greater), that any lumbar spine disorder exhibited by the Veteran currently is causally or etiologically related to his military service, to include the incident he describes as causing injury to his back?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the March 2007 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


